Citation Nr: 1215638	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  07-37 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 2002 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for his lumbar spine disability.  The Veteran timely appealed that issue, and the matter came before the Board in September 2010 Board decision.  At that time, the back claim was denied and the Board took jurisdiction over the issue of TDIU in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the TDIU issue was remanded at that time for further development.

The Veteran and his fiancée testified at a Board hearing before the undersigned Veterans Law Judge in August 2010; a transcript of that hearing is associated with the claims file.

The Board denied entitlement to TDIU in a February 2011 decision.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) jointly agreed to remand the case back to the Board for further explanation and development.  The case was vacated and remanded back to the Board in a December 2011 Court order.  The case has been returned to the Board at this time in compliance with that Court order.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In September 2010 correspondence that the Veteran stated that he had received treatment at the Hampton VA Medical Center; at the time of adjudication, VA treatment records from Hampton VA Medical Center were of record until July 2010.  It is now April 2012.  Accordingly, the Board notes that a remand is necessary in order to obtain any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be determinative of the claim). 

The Board's September 2010 remand ordered that the Veteran be scheduled for a VA examination to obtain an opinion on unemployability.  The Veteran failed to report for such examination.  He has contended that another examination should be scheduled.  He claims that he had been notified in advance that the examination scheduled for November 2010 had been cancelled.  Documentation of record confirms that an examination was cancelled.  In light of the apparent confusion surrounding the scheduling of the examination, another should be afforded the Veteran on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Hampton VA Medical Center, or any other VA medical facility that may have treated the Veteran, since July 2010 and associate those documents with the claims file.

2.  Schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred.  

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right sacroiliitis, right lower extremity weakness, and right shoulder impingement are, either alone or in the aggregate, sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



